 1   Dan Stormer, Esq. [S.B. #101967]
     Cindy Pánuco, Esq. [S.B. #266921]
 2   HADSELL STORMER & RENICK LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           cpanuco@hadsellstormer.com

 6   Lori Rifkin, Esq. [S.B. # 244081]
     HADSELL STORMER & RENICK LLP
 7   4300 Horton Street, #15
     Emeryville, CA 94608
 8   Telephone: (415) 685-3591
     Facsimile: (626) 577-7079
 9   Email: jps@hadsellstormer.com
               lrifkin@hadsellstormer.com
10
     Attorneys for Plaintiffs
11
     [Additional Counsel cont. on next page]
12

13                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15    ESTATE OF MARK VASQUEZ PAJAS, SR.,          Case No.: 16-CV-00945-BLF
      deceased, by and through ROSEMARY LOPEZ,    [Related to Case No.: CV-14-05481-BLF]
16    as Administrator; ROSEMARY LOPEZ;
      YVETTE PAJAS; MARK PAJAS, JR.; JANEL        [Assigned to the Honorable Beth Labson Freeman -
17    PAJAS; XAVIER PAJAS,                        Courtroom 3]

18                         Plaintiffs,
                                                  JOINT PRETRIAL STATEMENT AND
19    vs.                                         [PROPOSED] ORDER

20    COUNTY OF MONTEREY; CALIFORNIA              DATE:         December 6, 2018
      FORENSIC MEDICAL GROUP; CHRISTINA           TIME:         1:30 p.m.
21    KAUPP; and DOES 1-20,                       CRTRM:        3

22
                          Defendants.             Complaint filed:            February 25, 2016
23                                                Discovery Cut-Off:          July 28, 2017
                                                  Motion Cut-Off:             June 28, 2018
24                                                Trial Date:                 January 28, 2019

25

26
27

28

     JOINT PRETRIAL STATEMENT AND ORDER

                                                                         Case No.: 16-CV-00945 -BLF
 1   [Additional Counsel cont. from first page]

 2   CHARLES J. McKee, SBN 152458
     County Counsel
 3   MICHAEL R. PHILIPPI, SBN 120967
     Deputy County Counsel
 4   County of Monterey
     168 West Alisal Street, Third Floor
 5   Salinas, California 93901-2653
     Telephone: (831) 755-5045
 6   Facsimile: (831) 755-5283

 7   Attorneys for Defendant COUNTY OF MONTEREY

 8
     Alan L. Martini, SB No. 77316
 9   SHEUERMAN, MARTINI, TABARI, ZENERE & GARVIN
     A Professional Corporation
10   1033 Willow Street
     San Jose, California 95125
11   Telephone (408) 288-9700
     Facsimile (408) 295-9900
12   Emails: amartini@smtlaw.com

13   Attorneys for Defendants
     CALIFORNIA FORENSIC MEDICAL
14   GROUP, INC. and CHRISTINA KAUPP

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     JOINT PRETRIAL STATEMENT AND ORDER

                                                   Case No.: 16-CV-00945 -BLF
 1          Plaintiffs Estate of Mark Vasquez Pajas, Sr., deceased, by and through Rosemary Lopez, as
 2   administrator, Rosemary Lopez, Yvette Pajas, Mark Pajas, Jr., Janel Pajas, and Xavier Pajas and
 3   remaining Defendants County of Monterey, California Forensic Medical Group, and Christina Kaupp, by
 4   and through their respective attorneys of record (hereafter collectively referred to as “the Parties”),
 5   hereby submit their Joint Pretrial Statement and [Proposed] Order pursuant to Judge Labson Freeman’s
 6   Standing Order Re Final Pretrial Conference – Jury Trial, revised April 10, 2014.
 7   1.     The Action.
 8          a.      The Parties.
 9          All parties have been served. The remaining parties in this action are:
10          •       Plaintiffs Estate of Mark Vasquez Pajas, Sr., deceased, by and through Rosemary Lopez,
11                  as administrator, Rosemary Lopez, Yvette Pajas, Mark Pajas, Jr., Janel Pajas, and Xavier
12                  Pajas
13          •       Defendants County of Monterey, California Forensic Medical Group, and Christina
14                  Kaupp.
15          The following Defendants were dismissed pursuant to joint stipulation:
16          •       Defendants King City and Officer Steve Orozco.
17          The following Defendants were granted summary judgment:
18          •       Sheriff Steve Bernal. (Dkt. No. 176.)
19          b.      Substance of the Action.
20          Plaintiffs’ First Amended Complaint was filed on August 5, 2016 (Dkt. No. 63). The court
21   entered summary judgment in favor of Sheriff Bernal in his individual capacity on November 5, 2018.
22   (Dkt. No. 176). Plaintiffs’ remaining claims to be decided by the jury are:
23                  1.       Plaintiffs’ Fourteenth Amendment claim for Failure to Protect from Harm
24                           against the County, CFMG, and Kaupp.
25          To establish deliberate indifference for failure to protect from substantial risk of serious harm,
26   pretrial detainees like Mark Pajas must prove the following elements by a preponderance of the evidence:
27   (1) Mr. Pajas faced a substantial risk of serious harm; (2) Defendant was deliberately indifferent to that
28   risk, that is, the defendant knew of it and disregarded it by failing to take reasonable measures to address

      JOINT PRETRIAL STATEMENT AND ORDER                    -1-                          Case No.: 16-CV-00945-BLF
 1   it; and (3) The acts and/or failures to act of the defendant caused harm to Mr. Pajas.
 2          Authority: Ninth Circuit Manual of Model Jury Instruction No. 9.25; Farmer v. Brennan, 511
 3   U.S. 825, 832 (1994); Castro v. Cnty. of L.A., 833 F.3d 1060, 1070-73 (9th Cir. 2016); Lemire v.
 4   California Dep't of Corr. & Rehab., 726 F.3d 1062, 1077-78 (9th Cir. 2013) (holding that appropriate
 5   deliberate indifference inquiry for protection from harm analysis evaluates whether policymakers knew
 6   that policies would pose a risk to someone in inmate’s situation, not simply whether they were
 7   subjectively aware of the decedent’s specific needs); Hydrick v. Hunter, 500 F.3d 978, 994 (9th Cir.
 8   2007) (rights of detainees under Fourteenth Amendment are at least coextensive with those applicable to
 9   prisoners under the Eighth Amendment); Estate of Abdollahi v. Cnty. of Sacramento, 405 F. Supp. 2d
10   1194, 1206 (E.D. Cal. 2005) (substantial risk of harm from heroin detoxification established when county
11   knew some inmates are heroin users or addicts, knew that withdrawal is a health problem requiring
12   medical attention, and did not adopt sufficient detoxification procedures).
13          County Defendants’ Statement: Plaintiffs’ misstate the law with regard to the cases cited.
14   Lemire v. California Dep't of Corr. & Rehab., 726 F.3d 1062, 1077-78 (9th Cir. 2013) applies to claims
15   against individual Defendants sued in their individual capacity. Defendant Bernal is sued in his official
16   capacity, not his individual capacity. Estate of Abdollahi v. Cnty. of Sacramento, 405 F. Supp. 2d 1194,
17   1206 (E.D. Cal. 2005) does not apply to this case, since the Court’s ruling was based on the fact that
18   heroin addicts were housed in general population and not detoxification cells. Here it is undisputed that
19   Mr. Pajas was held in a detoxification cell.
20          Defendants CFMG and Kaupp’s Statement: The elements for a pretrial detainee’s Fourteenth
21   Amendment claim against an individual for deprivation of adequate medical care or failure to protect
22   from harm are: “(I) the defendant made an intentional decision with respect to the conditions under which
23   the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of suffering serious
24   harm; (iii) the defendant did not take reasonable available measures to abate that risk, even though a
25   reasonable official in the circumstances would have appreciated the high degree of risk involved -
26   making the consequences of the defendant’s conduct obvious; and (v) by not taking such measures, the
27   defendant caused that plaintiff’s injuries.” Gordon v. Cty of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018)
28   (medical care claim); see also Castro, 833 F.3d at 1071 (failure to protect claim). “With respect to the

      JOINT PRETRIAL STATEMENT AND ORDER                     -2-                           Case No.: 16-CV-00945-BLF
 1   third element, the defendant’s conduct must be objectively unreasonable.” Gordon, 888 F.3d at 1125
 2   (quotation marks and citation omitted).
 3          The elements of a pretrial detainee’s Fourteenth Amendment claim against an entity defendant for
 4   deprivation of adequate medical care or failure to protect from harm are those set forth in Monell and its
 5   progeny. Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016) (citing Montell v. Dep’t of
 6   Soc. Servs. of the City of New York, 436 U.S. 658 (1978)). A detainee must show (1) “a direct causal link
 7   between a municipal policy or custom and the alleged constitutional deprivation,” and (2) “demonstrate
 8   that the custom or policy was adhered to with deliberate indifference to the constitutional rights of the
 9   jail’s inhabitants.” Castro, F.3d at 1076-76. The deliberate indifference standard for municipalities is an
10   objective standard. Castro, 833 F.3d at 1076. “[A]n objective standard applies to municipalities ‘for the
11   practical reason that government entities, unlike individuals, do not themselves have states of mind.’”
12   Mendiola-Martinez, 836 F.3d at 1248 (quoting Castro, 833 F.3d at 1076). “This Castro objective
13   standard is satisfied when ‘a § 1983 plaintiff can establish that the facts available to city policymakers
14   puts them on actual or constructive notice that the particular omission [or act] is substantially certain to
15   result in the violation of the constitutional rights of their citizens.’” Id. at 1248-49 (quoting Castro, 833
16   F.3d at 1076 (alteration in original).
17                  2.      Plaintiffs’ Fourteenth Amendment claims against the County, CFMG, and
18                          Kaupp for Failure to Provide Adequate Medical Care.
19          To establish deliberate indifference for failure to provide adequate medical care, under the
20   Fourteenth Amendment to the United States Constitution, pretrial detainees like Mark Pajas must prove
21   the following elements by a preponderance of the evidence: (1) Mr. Pajas had a serious medical need; (2)
22   Defendant was deliberately indifferent to that serious medical need, that is, the defendant knew of it and
23   disregarded it by failing to take reasonable measures to address it; and (3) The acts and/or failures to act
24   by the defendant caused harm to Mr. Pajas.
25          Authority: Ninth Circuit Model Jury Instruction No. 9.25; Brown v. Plata, 563 U.S. 493, 501-02
26   (2011) (inmates have a right to adequate treatment for serious medical and mental health needs under the
27   Fourteenth and Eighth Amendments); Gordon v. Cnty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir.
28   2018); Simmons v. Navajo County, 609 F.3d 1011, 1017 (9th Cir. 2010) (courts evaluating claims of

      JOINT PRETRIAL STATEMENT AND ORDER                    -3-                           Case No.: 16-CV-00945-BLF
 1   pretrial detainees under Fourteenth Amendment use same analytical framework for those sentenced under
 2   Eight Amendment); Hydrick v. Hunter, 500 F.3d 978, 994 (9th Cir. 2007) (rights of detainees under
 3   Fourteenth Amendment are at least coextensive with those applicable to prisoners under the Eighth
 4   Amendment); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 2001) Hernandez, 110 F. Supp. 3d at
 5   948.
 6          Defendants CFMG and Kaupp’s Statement: The elements for a pretrial detainee’s Fourteenth
 7   Amendment claim against an individual for deprivation of adequate medical care or failure to protect
 8   from harm are: “(I) the defendant made an intentional decision with respect to the conditions under which
 9   the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of suffering serious
10   harm; (iii) the defendant did not take reasonable available measures to abate that risk, even though a
11   reasonable official in the circumstances would have appreciated the high degree of risk involved -
12   making the consequences of the defendant’s conduct obvious; and (v) by not taking such measures, the
13   defendant caused that plaintiff’s injuries.” Gordon v. Cty of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018)
14   (medical care claim); see also Castro, 833 F.3d at 1071 (failure to protect claim). “With respect to the
15   third element, the defendant’s conduct must be objectively unreasonable.” Gordon, 888 F.3d at 1125
16   (quotation marks and citation omitted).
17          The elements of a pretrial detainee’s Fourteenth Amendment claim against an entity defendant for
18   deprivation of adequate medical care or failure to protect from harm are those set forth in Monell and its
19   progeny. Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016) (citing Montell v. Dep’t of
20   Soc. Servs. of the City of New York, 436 U.S. 658 (1978)). A detainee must show (1) “a direct causal link
21   between a municipal policy or custom and the alleged constitutional deprivation,” and (2) “demonstrate
22   that the custom or policy was adhered to with deliberate indifference to the constitutional rights of the
23   jail’s inhabitants.” Castro, F.3d at 1076-76. The deliberate indifference standard for municipalities is an
24   objective standard. Castro, 833 F.3d at 1076. “[A]n objective standard applies to municipalities ‘for the
25   practical reason that government entities, unlike individuals, do not themselves have states of mind.’”
26   Mendiola-Martinez, 836 F.3d at 1248 (quoting Castro, 833 F.3d at 1076). “This Castro objective
27   standard is satisfied when ‘a § 1983 plaintiff can establish that the facts available to city policymakers
28   puts them on actual or constructive notice that the particular omission [or act] is substantially certain to

      JOINT PRETRIAL STATEMENT AND ORDER                     -4-                           Case No.: 16-CV-00945-BLF
 1   result in the violation of the constitutional rights of their citizens.’” Id. at 1248-49 (quoting Castro, 833
 2   F.3d at 1076 (alteration in original).
 3                  3.      Plaintiffs’ Fourteenth Amendment Substantive Due Process Claims Against
 4                          the County, CFMG, and Kaupp.
 5          In order to prove that defendant deprived plaintiffs of their rights to the companionship of, and a
 6   relationship with, their husband/father, plaintiffs must prove the following elements by a preponderance
 7   of the evidence: (1) Defendant was deliberately indifferent to Mark Pajas’s serious medical needs and/or
 8   the substantial risk that he would suffer serious harm, including but not limited to death; (2) The acts
 9   and/or failures to act of the defendant prevented Plaintiffs from the companionship of and having a
10   relationship with their husband/father.
11          Authority: Rosenbaum v. Washoe Cnty., 663 F.3d 1071, 1079 (9th Cir. 2011) (“The substantive
12   due process right to family integrity or to familial association is well established.”); United States v. Wolf
13   Child, 699 F.3d 1082, 1091 (9th Cir. 2012) (“A parent has a fundamental liberty interest in
14   companionship with his or her child.” (citation and quotation omitted)); Wilkinson v. Torres, 610 F.3d
15   546, 554 (9th Cir. 2010) (Parents and children may assert Fourteenth Amendment substantive due
16   process claims if they are deprived of their liberty interest in the companionship and society of their child
17   or parent through official conduct and where circumstances are such that actual deliberation is practical,
18   an officer’s deliberate indifference meets the “shock the conscience” standard of the Fourteenth
19   Amendment); Strandberg v. City of Helena, 791 F.2d 744, 748 (9th Cir. 1986) (permitting parents to
20   assert a familial association claim where their decedent, a pre-trial detainee, committed suicide while in
21   prison).
22                  4.      Plaintiffs’ Wrongful Death Claim Against CFMG
23          In order to establish their wrongful death claim against CFMG, Plaintiffs must prove by a
24   preponderance of the evidence that CFMG’s unconstitutional failures to protect Mr. Pajas from harm and
25   to provide him adequate medical care constituted (1) a wrongful act or neglect that (2) caused (3) the
26   death of Mark Pajas, the existence of which establishes liability for wrongful death.
27          Authority: See Cal. Civ. P. Code § 377.60; Norgart v. Upjohn Co., 21 Cal. 4th 383, 390 (1999);
28   Lattimore v. Dickey 239 Cal.App.4th 959, 968 (2015).

      JOINT PRETRIAL STATEMENT AND ORDER                    -5-                           Case No.: 16-CV-00945-BLF
 1           County Defendants’ Statement: Plaintiffs’ misstate the law with regard to the cases cited.
 2   Lemire v. California Dep't of Corr. & Rehab., 726 F.3d 1062, 1077-78 (9th Cir. 2013) applies to claims
 3   against individual Defendants sued in their individual capacity. Defendant Bernal is sued in his official
 4   capacity, not his individual capacity. Estate of Abdollahi v. Cnty. of Sacramento, 405 F. Supp. 2d 1194,
 5   1206 (E.D. Cal. 2005) does not apply to this case, since the Court’s ruling was based on the fact that
 6   heroin addicts were housed in general population and not detoxification cells. Here it is undisputed that
 7   Mr. Pajas was held in a detoxification cell.
 8           As to the County of Monterey, to establish a Monell claim, Plaintiffs must prove (1) a direct
 9   causal link between a County custom or policy and the deprivation of Mr. Pajas’ constitutional rights to
10   adequate medical care and/or protection from harm, and (2) the custom or policy was adhered to with
11   deliberate indifference to the constitutional rights of jail inhabitants. Castro v. Cty. Of Los Angeles, 833
12   F.3d 1060 (9th Cir. 2016). Under California law, 15 CCR § 1056, welfare checks for inmates housed in a
13   sobering cell “shall be conducted no less than every half hour.”
14           At least two routes can lead to the conclusion that a municipality has inflicted a constitutional
15   injury. First, a plaintiff can show that a municipality itself violated someone's rights or that it directed its
16   employee to do so. Board of County Comm'rs of Bryan County v. Brown, 520 U.S. 397, 404, (1994).
17   Alternatively, in limited situations, a plaintiff can demonstrate that a municipality is responsible for a
18   constitutional tort committed by its employee, even though it did not direct the employee to commit the
19   tort. 520 U.S. at 406-7.
20           Under the second route to municipality liability, plaintiff need not allege that the municipality
21   itself violated someone's constitutional rights or directed one of its employees to do so. Instead, a plaintiff
22   can allege that through its omissions the municipality is responsible for a constitutional violation
23   committed by one of its employees, even though the municipality's policies were facially constitutional.
24   However, because Monell held that a municipality may not be held liable under a theory of respondeat
25   superior, a plaintiff must show that the municipality's deliberate indifference led to its omission and that
26   the omission caused the employee to commit the constitutional violation. To prove deliberate
27   indifference, the plaintiff must show that the municipality was on actual or constructive notice that its
28   omission would likely result in a constitutional violation. Farmer v. Brennan, 511 U.S. 825, 841, 128 L.

      JOINT PRETRIAL STATEMENT AND ORDER                     -6-                           Case No.: 16-CV-00945-BLF
 1   Ed. 2d 811, 114 S. Ct. 1970 (1994). Compared to the more direct route to municipal liability discussed
 2   above, "much more difficult problems of proof" are presented in a case where a city employee acting
 3   under a constitutionally valid policy violated someone's rights. Board of County Comm'rs, 520 U.S. at
 4   406.
 5          The County contends that Plaintiffs cannot establish a direct causal link between any policy of the
 6   County and/or act or omission of a County employee and Mr. Pajas’ death. The County contends
 7   Plaintiffs cannot establish any policy or custom of the County was constitutionally deficient. The County
 8   contends Plaintiffs cannot establish that the County adhered to a policy or custom with deliberate
 9   indifference to any of Mr. Pajas’ constitutional rights.
10          c.      Relief Sought.
11          Plaintiffs seek compensatory and punitive damages, funeral and burial costs, and costs of suit,
12   including reasonable attorneys’ fees, and any other relief the court deems just and proper.
13          d.      Federal Jurisdiction and Venue.
14          This Court has jurisdiction over the federal claims brought in this lawsuit pursuant to 28 U.S.C.
15   §§ 1331 and 1343. This Court has supplemental jurisdiction over the state law claims asserted herein
16   pursuant to 28 U.S.C. § 1367, because the claims form part of the same case or controversy arising
17   under the United States Constitution and federal law.
18   2.     Factual Basis of the Action.
19          a.      Undisputed Facts.
20                  1.      Rosemary Pajas is the wife of Mark Pajas Sr.
21                  2.      Yvette Pajas is the daughter of Mark Pajas Sr.
22                  3.      Mark Pajas Jr. is the son of Mark Pajas Sr.
23                  4.      Janel Pajas is the daughter of Mark Pajas Sr.
24                  5.      Xavier Pajas is the son of Mark Pajas Sr.
25                  6.      Mark Pajas Sr. was 56 years old on January 19, 2015.
26                  7.      The County of Monterey operates the Monterey County Jail (“County Jail”)
27                          through the Monterey County Sheriff’s Office.
28                  8.      CFMG is the private corporation contracted by Monterey County to provide

      JOINT PRETRIAL STATEMENT AND ORDER                    -7-                        Case No.: 16-CV-00945-BLF
 1                    health care at the County Jail.
 2              9.    Christina Kaupp is, and was at all relevant times, a registered nurse employed
 3                    by CFMG to provide medical care to inmates in the County Jail.
 4              10.   In the afternoon of January 19, 2015, Mr. Pajas was arrested in King City.
 5              11.   Nearly four hours later, King City Police Officer Orozco took Mr. Pajas to
 6                    Natividad Medical Center where he was evaluated by Emergency Department
 7                    physician, Dr. Daniel Wasserman.
 8              12.   Mr. Pajas informed Dr. Wasserman and the triage nurse that he was a regular
 9                    heroin user, had successfully detoxed on numerous previous occasions, and that he
10                    would “need help” for the withdrawal symptoms he expected during his
11                    incarceration.
12              13.   Dr. Wasserman diagnosed Mr. Pajas with cellulitis, leg swelling, and shortness of
13                    breath.
14              14.   Dr. Wasserman’s discharge instructions were that “if [Pajas] develop[s] chest pain
15                    or shortness of breath return to the ER immediate.” With these instructions, Dr.
16                    Wasserman medically cleared Mr. Pajas for jail at 6:30 p.m.
17              15.   Mr. Pajas was then taken to Monterey County Jail where he reported that he used
18                    3/4 grams of heroin daily and that he used heroin earlier that day.
19              16.   During the “intake triage assessment” by a registered nurse employed by CFMG,
20                    at 7:00 p.m., Pajas told her that he used “a lot” of heroin “earlier today” and stated,
21                    “he is ‘coming down’ and needs meds to help him.”
22              17.   At 4:05 a.m., on January 20, 2015, Deputy Quintero started a sobering cell log for
23                    Mr. Pajas.
24              18.   Mr. Pajas was pronounced dead on January 20, 2015 at 2:53 p.m.
25        b.    Disputed Facts.
26              1.    Whether Mr. Pajas had a serious medical need while in custody of the Monterey
27                    County Jail;
28              2.    Whether deputies made medical decisions about whether to place inmates in

     JOINT PRETRIAL STATEMENT AND ORDER                 -8-                        Case No.: 16-CV-00945-BLF
 1                    sobering cells;
 2              3.    Whether Mr. Pajas was undergoing opiate withdrawal at any time during his
 3                    incarceration;
 4              4.    Whether the cause of Mr. Pajas’s death was recent ingestion of methamphetamine
 5                    which triggered an arrythmia superimposed on preexisting significant coronary
 6                    artery disease and enlarged heart;
 7              5.    Whether the cause of Mr. Pajas’s death was opiate detoxification;
 8              6.    Whether any of the medications or assessments that Mr. Pajas refused would have
 9                    prevented his death;
10              7.    Whether here deputies made medical decisions about whether to place Mr. Pajas in
11                    a sobering cell;
12              8.    Whether deputies conducted sobering cell welfare checks every fifteen minutes in
13                    accordance with County policy;
14              9.    Whether the County failed to ensure that deputies conducted welfare checks every
15                    15 minutes on inmates in detox in accordance with the County’s own policy;
16              10.   Whether deputies failed to conduct welfare checks on Mr. Pajas every fifteen
17                    minutes in accordance with County policy;
18              11.   Whether medical professionals were notified by deputies once an inmate was
19                    placed in a sobering cell;
20              12.   Whether any medical professionals were notified when Mr. Pajas was left in the
21                    sobering cell;
22              13.   Whether any medical professionals were notified when Deputy Quintero started a
23                    sobering cell log for Mr. Pajas;
24              14.   Whether the County failed to ensure that CFMG provided adequate detoxification
25                    treatment to inmates;
26              15.   Whether medical professionals failed to evaluate and make decisions about
27                    whether to place inmates in sobering cells;
28              16.   Whether a medical professional failed to evaluate and make a decision about

     JOINT PRETRIAL STATEMENT AND ORDER              -9-                        Case No.: 16-CV-00945-BLF
 1                    whether to place Mr. Pajas in a sobering cell;
 2              17.   Whether CFMG failed to ensure that nurses consulted with doctors when running
 3                    detoxification protocols;
 4              18.   Whether CFMG failed to implement policies to ensure adequate detoxification
 5                    treatment to inmates;
 6              19.   Whether CFMG’s opiate detoxification protocol was adequately tailored to address
 7                    opiate withdrawal;
 8              20.   Whether Mr. Pajas was placed on a detoxification protocol that was appropriate for
 9                    opiate withdrawal;
10              21.   Whether a nurse consulted with a doctor when ordering that Mr. Pajas be placed on
11                    a detoxification protocol;
12              22.   Whether a nurse ever consulted with a doctor while Mr. Pajas was on a
13                    detoxification protocol;
14              23.   Whether Mr. Pajas refused any medication, or was in medical distress that
15                    prevented him from being able to keep down medication;
16              24.   Whether Mr. Pajas refused any medical treatment, or was in medical distress that
17                    prevented him from being able to accept medical treatment;
18              25.   Whether any CFMG treater provided appropriate treatment to Mr. Pajas;
19              26.   Whether Nurse Kaupp appropriately evaluated Mr. Pajas;
20              27.   Whether Nurse Kaupp provided appropriate medical treatment to Mr. Pajas;
21              28.   Whether Nurse Kaupp required Mr. Pajas to stand up or get up in order to receive
22                    medical treatment;
23              29.   Whether CFMG treaters, including Nurse Kaupp, complied with CFMG policies
24                    and procedures in treating Mr. Pajas;
25              30.   Whether Nurse Kaupp’s treatment of Mr. Pajas met the medical standard of care;
26              31.   The cause of Mr. Pajas’s death.
27              32.   CFMG is a for-profit corporation.
28              33.   Defendants CFMG and the County had been directly informed since at least 2013

     JOINT PRETRIAL STATEMENT AND ORDER             -10-                       Case No.: 16-CV-00945-BLF
 1                    of problems with their opiate detoxification policies, procedures, and practices.
 2              34.   On May 23, 2013, a class action lawsuit filed against the County and CFMG
 3                    alleged various constitutional violations in the conditions of confinement at the
 4                    Jail, including, inter alia, detoxification procedures.
 5              35.   As part of the Hernandez litigation, the parties, including the County and CFMG,
 6                    jointly retained Mike Puisis, D.O., as a neutral expert to evaluate the adequacy of
 7                    the medical care being provided to inmates at the Jail.
 8              36.   On November 6, 2013, Dr. Puisis issued his Monterey County Jail Health Care
 9                    Evaluation, concluding that Defendants’ “policies and practices for providing
10                    medical care”—including Defendants’ drug and alcohol withdrawal policies—
11                    “harmed inmates or placed them at great risk of serious harm.”
12              37.   To address the risk of harm from opiate withdrawal at the Jail, Dr. Puisis’s report
13                    concluded that “[d]etoxification procedures at MCJ should be reviewed, policy
14                    should be clarified and practice should be strengthened so that detainees who are
15                    intoxicated and withdrawing from alcohol or other substances are protected and
16                    appropriately managed.”
17              38.   On April 15, 2015, a federal court granted a preliminary injunction against the
18                    County of Monterey and CFMG, relying in part on Dr. Pusis’s evaluation, and
19                    making the following findings:
20                    a.     Defendants’ policies and procedure for chemically dependent inmates
21                           permit nurses “to diagnose chemical dependency. This is inappropriate. All
22                           patients identified as chemically dependent and thereby placed in
23                           detoxification should be diagnosed by a physician or mid-level provider.”
24                    b.     “In practice, nurses use a poorly written detoxification protocol which is
25                           inconsistently followed. This has the appearance, based on chart reviews,
26                           of nurses making up rules as they go along.”
27                    c.     “The role of physicians in [Defendants’ detoxification] policy is not clear.
28                           The policy appears to allow nurses to manage withdrawal by virtue of using

     JOINT PRETRIAL STATEMENT AND ORDER              -11-                         Case No.: 16-CV-00945-BLF
 1                            a protocol which, in practice, is not strictly followed. The policy requires
 2                            nurses consult with a physician for any one of 8 abnormal signs,” however
 3                            as of April 2015 this was not happening.
 4                    d.      As a result, alcohol and other drug withdrawal syndromes are managed by
 5                            officers and nurses without physician supervision.”
 6                    e.      Defendants’ Sobering Cell policy, “does not specify who is responsible for
 7                            placement of detainees in sobering cells and initiating detoxification. In
 8                            practice officers do this which is not clinically appropriate as this assumes
 9                            a diagnosis which physicians or mid-level providers should make.”
10                    f.      Defendants’ “Sobering Cells-Custody’s Role” policy, “directs officers to
11                            house persons in sobering cells deemed by custody to be intoxicated on
12                            alcohol or other drugs or a threat to themselves or others. ….The County’s
13                            policy places the responsibility for determining whether an inmate should
14                            be placed in a sobering cell on deputies who “have no training for this
15                            function.”
16                    g.      Defendants’ use of custody officers to “identify persons at risk for
17                            withdrawal, to evaluate persons who appear to be intoxicated, or to make
18                            medical decisions with respect to isolation for this purpose. . . . places
19                            detainees at risk for harm.” Id. at 20.
20              39.   In the afternoon of January 19, 2015, Mr. Pajas was arrested in King City. for
21                    alleged “reckless driving” on his bicycle, transporting a controlled substance for
22                    sale, and resisting arrest.
23              40.   The CFMG medical staff noted that Pajas was to be placed on “opiate detox” and a
24                    specified series of medications to be taken throughout the following days.
25              41.   The “opiate detox protocol” includes a plan for treatment including medications
26                    for symptom management. The standardized protocol also requires assessment by
27                    an RN every four hours and that vital signs be taken once per day.
28              42.   Pajas was placed in a “sobering cell” at approximately 4:17 a.m. on January 20th.

     JOINT PRETRIAL STATEMENT AND ORDER              -12-                           Case No.: 16-CV-00945-BLF
 1                         CFMG nursing staff assessed Mr. Pajas in the sobering cell and reported that he
 2                         had vomited in the cell.
 3                 43.     15 CCR §1056 requires welfare checks of inmates housed in a sobering cell occur
 4                         no less than every half hour.
 5                 44.     Monterey County Sheriff’s Office deputies complied with 15 CCR § 1056 31
 6                         times out of 32 welfare checks conducted on Mr. Pajas while he was under a
 7                         sobering cell protocol.
 8                 45.     The County’s internal policies went over and above the requirements of 15 CCR §
 9                         1056 and required that deputies complete, and log welfare checks for sobering
10                         cells every 15 minutes.
11                 46.     During the time Mr. Pajas was in the sobering cell, multiple 15-minute welfare
12                         checks were not completed by deputies.
13                 47.     Mr. Pajas’s cause of death was sudden cardiac death due to ventricular arrhythmia.
14                 48.     All other facts are disputed.
15          c.     Requests for Judicial Notice
16          Defendant County intends to request that the Court take judicial notice of Title 15 of the
17   California Code of Regulations.
18          Plaintiffs intend to request that the Court take judicial notice of the federal court decision
19   Hernandez v. County of Monterey, 110 F. Supp. 3d 929 (N.D. Cal. 2015)
20   3.     Disputed Legal Issues.
21          a.     Plaintiffs’ Claims: Plaintiffs will allege three constitutional claims against Defendants
22   County of Monterey, CFMG and Christina Kaupp R.N., as well as a wrongful death claim against
23   CFMG.
24                 1.      Fourteenth Amendment claim for failure to provide adequate medical care and
25                         failure to protect from harm
26          The parties dispute whether the County, CFMG and Kaupp were deliberately indifferent to Mark
27   Pajas’s serious medical needs and failed to protect him from harm in violation of the Fourteenth
28   Amendment.

      JOINT PRETRIAL STATEMENT AND ORDER                   -13-                          Case No.: 16-CV-00945-BLF
 1          County and CFMG liability: The parties dispute Plaintiffs’ claims against the County and CFMG
 2   for Defendants’ failures to protect Mr. Pajas from harm, and failures to provide him medical care in
 3   violation of the Fourteenth Amendment.
 4          The Fourteenth Amendment protects pretrial detainees from dangerous conditions of
 5   confinement, and obligates those who run jails to take reasonable measures to protect those confined
 6   within them. Farmer, 511 U.S. at 832; Castro v. Cnty. of L.A., 833 F.3d 1060, 1070-73 (9th Cir. 2016)
 7   see also Hydrick v. Hunter, 500 F.3d 978, 994 (9th Cir. 2007) (rights of detainees under Fourteenth
 8   Amendment at least coextensive with those of prisoners under Eighth Amendment).
 9          The Fourteenth Amendment also requires jail officials to provide pretrial detainees necessary and
10   adequate treatment for serious medical needs. Brown v. Plata, 563 U.S. 493, 501-02 (2011); Estelle v.
11   Gamble, 429 U.S. 97, 104 (1976); Doty v. Cnty. of Lassen, 37 F.3d 540, 546 (9th Cir. 1994); see Hydrick,
12   500 F.3d at 994. A serious medical need is one which, without treatment, “could result in further
13   significant injury or the unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050,
14   1059 (9th Cir. 2001). Heroin withdrawal is a serious medical need under the Fourteenth Amendment.
15   Gordon v. Cnty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018); Hernandez, 110 F. Supp. 3d at 948.
16          Jail officials who are deliberately indifferent to a serious medical need or substantial risk of
17   serious harm to a pretrial detainee violate the Fourteenth Amendment. Castro, 833 F.3d at 1070. The
18   Ninth Circuit evaluates Fourteenth Amendment claims solely under an objective deliberate indifference
19   standard. Gordon, 888 F.3d at 1124-25 (applying objective standard to inadequate medical care claim);
20   Castro, 883 F.3d at 1070 (applying objective standard to failure-to-protect claim). This objective
21   deliberate indifference standard applies to both Monell and individual liability Fourteenth Amendment
22   claims. Gordon, 888 F.3d at 1124-25.
23          The objective deliberate indifference standard asks whether “there was a substantial risk of
24   serious harm to the plaintiff that could have been eliminated through reasonable and available measures
25   that the [official] did not take, thus causing the injury that plaintiff suffered?” Castro, 833 F.3d at 1070;
26   Gordon, 888 F.3d at 1125. For a failure to protect or inadequate medical care claim, a pretrial detainee
27   does not have to prove a jail official’s state of mind or actual awareness of the level of risk. Gordon, 888
28   F.3d at 1124 & n.4; see also Castro, 833 F.3d at 1069 (no “state-of-mind requirement” independent of

      JOINT PRETRIAL STATEMENT AND ORDER                   -14-                           Case No.: 16-CV-00945-BLF
 1   that necessary to show violation of underlying federal right). It is sufficient that Defendants were on
 2   actual or constructive notice that the conditions created by their policies, procedures, and/or practices
 3   posed a substantial risk of serious harm, but did not take reasonable measures to address that risk. Castro,
 4   833 F.3d at 1070-71; see also Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1248-49 (9th Cir. 2016).
 5   Moreover, a detainee need not establish that Defendants were aware of his specific needs, but, rather, that
 6   Defendants were on notice that their policies would pose a risk to someone in his situation. Lemire v.
 7   California Dep’t of Corr. & Rehab., 726 F.3d 1062, 1077-78 (9th Cir. 2013).
 8           To establish Monell liability against the County and CFMG, Plaintiffs must show that: (1) “a
 9   direct causal link” between a County custom or policy and the deprivation of Mr. Pajas’ constitutional
10   rights to adequate medical care and/or protection from harm, and (2) “the custom or policy was adhered
11   to with deliberate indifference to the constitutional rights of the jail’s inhabitants.” See Castro v. Cty. of
12   Los Angeles, 833 F.3d 1060, 1075-76. “The custom or policy must be a deliberate choice to follow a
13   course of action . . . made from among various alternatives by the official or officials responsible for
14   establishing final policy with respect to the subject matter in question.” Castro, 833 F.3d at 1075
15   (quotation marks and citation omitted).
16           CFMG claims: The elements of a pretrial detainee’s Fourteenth Amendment claim against an
17   entity defendant for deprivation of adequate medical care or failure to protect from harm are those set
18   forth in Monell and its progeny. Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016)
19   (citing Montell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658 (1978)). A detainee must
20   show (1) “a direct causal link between a municipal policy or custom and the alleged constitutional
21   deprivation,” and (2) “demonstrate that the custom or policy was adhered to with deliberate indifference
22   to the constitutional rights of the jail’s inhabitants.” Castro, F.3d at 1076-76. The deliberate indifference
23   standard for municipalities is an objective standard. Castro, 833 F.3d at 1076. “[A]n objective standard
24   applies to municipalities ‘for the practical reason that government entities, unlike individuals, do not
25   themselves have states of mind.’” Mendiola-Martinez, 836 F.3d at 1248 (quoting Castro, 833 F.3d at
26   1076). “This Castro objective standard is satisfied when ‘a § 1983 plaintiff can establish that the facts
27   available to city policymakers puts them on actual or constructive notice that the particular omission [or
28   act] is substantially certain to result in the violation of the constitutional rights of their citizens.’” Id. at

      JOINT PRETRIAL STATEMENT AND ORDER                      -15-                            Case No.: 16-CV-00945-BLF
 1   1248-49 (quoting Castro, 833 F.3d at 1076 (alteration in original).
 2          Kaupp’s liability: Additionally, the parties dispute Christina Kaupp R.N.’s, individual liability
 3   under the Fourteenth Amendment for failing to provide Mr. Pajas with adequate medical care and failing
 4   to protect him from harm.
 5          Jail officials who are deliberately indifferent to a serious medical need or substantial risk of
 6   serious harm to a pretrial detainee violate the Fourteenth Amendment. Castro, 833 F.3d at 1070. The
 7   Ninth Circuit evaluates Fourteenth Amendment claims solely under an objective deliberate indifference
 8   standard. Gordon, 888 F.3d at 1124-25 (applying objective standard to inadequate medical care claim);
 9   Castro, 883 F.3d at 1070 (applying objective standard to failure-to-protect claim). This objective
10   deliberate indifference standard applies to both Monell and individual liability Fourteenth Amendment
11   claims. Gordon, 888 F.3d at 1124-25.
12          The objective deliberate indifference standard asks whether “there was a substantial risk of
13   serious harm to the plaintiff that could have been eliminated through reasonable and available measures
14   that the [official] did not take, thus causing the injury that plaintiff suffered?” Castro, 833 F.3d at 1070;
15   Gordon, 888 F.3d at 1125. For a failure to protect or inadequate medical care claim, a pretrial detainee
16   does not have to prove a jail official’s state of mind or actual awareness of the level of risk. Gordon, 888
17   F.3d at 1124 & n.4; see also Castro, 833 F.3d at 1069 (no “state-of-mind requirement” independent of
18   that necessary to show violation of underlying federal right).
19          To establish liability against Nurse Kaupp for deprivation of adequate medical care, and failure to
20   protect from harm, Plaintiffs must establish “(i) the defendant made an intentional decision with respect
21   to the conditions under which the plaintiff was confined; (ii) those conditions put the plaintiff at
22   substantial risk of suffering serious harm; (iii) the defendant did not take reasonable available measures
23   to abate that risk, even though a reasonable official in the circumstances would have appreciated the high
24   degree of risk involved – making the consequences of the defendant’s conduct obvious; and (iv) by not
25   taking such measures, the defendant caused the plaintiff’s injuries.” Gordon, 888 F.3d at 1125 (medical
26   care claim); see also Castro, 833 F.3d at 1071 (failure to protect claim).
27                  2.      First and Fourteenth Amendment deprivation of substantive due process
28          The parties dispute whether Defendants violated the substantive due process rights of Plaintiffs

      JOINT PRETRIAL STATEMENT AND ORDER                   -16-                           Case No.: 16-CV-00945-BLF
 1   Rosemary Lopez, Yvette Pajas, Mark Pajas, Janel Pajas, and Xavier Pajas in their familial relationships
 2   with Mark Pajas, Sr. Plaintiff must establish that the County and CFMG Defendants deprived Plaintiffs
 3   of this interest through conduct that shocks the conscience. Lemire v. Cal. Dep’t of Corr. and Rehab., 726
 4   F.3d 1062, 1075 (9th Cir. 2013); see also Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010)
 5   (“official conduct that ‘shocks the conscience’ in depriving [individuals] of that interest is cognizable as a
 6   violation of due process”). “A prison official’s deliberately indifferent conduct will generally ‘shock the
 7   conscience’ so long as the prison official had time to deliberate before acting or failing to act in a
 8   deliberately indifferent manner.” Lemire, 726 F.3d at 1075; Cnty. of Sacramento v. Lewis, 523 U.S. 833,
 9   853 (1998) (when jail officials have “extended opportunities to do better” that “are teamed with
10   protracted failure even to care, indifference is truly shocking.”).
11          Kaupp’s Claims: The elements for a pretrial detainee’s Fourteenth Amendment claim against an
12   individual for deprivation of adequate medical care or failure to protect from harm are: “(I) the defendant
13   made an intentional decision with respect to the conditions under which the plaintiff was confined; (ii)
14   those conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the defendant did not
15   take reasonable available measures to abate that risk, even though a reasonable official in the
16   circumstances would have appreciated the high degree of risk involved - making the consequences of the
17   defendant’s conduct obvious; and (v) by not taking such measures, the defendant caused that plaintiff’s
18   injuries.” Gordon v. Cty of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (medical care claim); see also
19   Castro, 833 F.3d at 1071 (failure to protect claim). “With respect to the third element, the defendant’s
20   conduct must be objectively unreasonable.” Gordon, 888 F.3d at 1125 (quotation marks and citation
21   omitted).
22                  3.      Claim for wrongful death
23          Plaintiffs’ claim for wrongful death against CFMG is disputed. The parties dispute whether
24   CFMG is liable for the wrongful death of Mark Pajas. Plaintiffs contend that the unconstitutional failures
25   to protect Mr. Pajas from harm and to provide him adequate medical care constituted (1) a wrongful act
26   or neglect that (2) caused (3) the death of Mark Pajas, the existence of which establishes liability for
27   wrongful death. See Cal. Civ. P. Code § 377.60; Norgart v. Upjohn Co., 21 Cal. 4th 383, 390 (1999);
28   Lattimore v. Dickey 239 Cal.App.4th 959, 968 (2015).

      JOINT PRETRIAL STATEMENT AND ORDER                    -17-                          Case No.: 16-CV-00945-BLF
 1          The County contends that Plaintiffs cannot establish a direct causal link between any policy of
 2   the County and/or act or omission of a County employee and Mr. Pajas’ death. The County contends
 3   Plaintiffs cannot establish any policy or custom of the County was constitutionally deficient. The
 4   County contends Plaintiffs cannot establish that the County adhered to a policy or custom with
 5   deliberate indifference to any of Mr. Pajas’ constitutional rights.
 6   4.     Estimate of Trial Time.
 7          The parties estimate that this case will take 10-12 days of trial.
 8   5.     Trial Alternatives and Options.
 9          a.      Settlement Discussion.
10          On August 11, 2017, the parties participated in a settlement conference with United States
11   Magistrate Judge Nathanael Cousins. The matter did not resolve. (Dkt. No. 145).
12          On September 6, 2018 this court referred the case to Judge Cousins for further settlement
13   conference. (Dkt. No. 173). Following the court’s order on summary judgment, the parties have
14   scheduled a further settlement conference with Judge Cousins on December 11, 2018. (Dkt. No. 177).
15          b.      Amendments or Dismissals.
16          Plaintiffs do not anticipate making any amendments to the pleadings or dismissals.
17          c.      Bifurcation and Separate Trial Issues.
18          Defendants CFMG and Christina Kaupp request that the issue of punitive damages be bifurcated
19   and tried separately from the other issues in the case.
20          On motion of any defendant, evidence of that defendant’s net worth or its profits from the
21   allegedly-wrongly conduct is inadmissible until plaintiff has first proved a prima facie case of liability for
22   punitive damages (“malice, oppression or fraud”). [See Mid Continent Cabinetry, Inc. v. George Koch
23   Sons, Inc. (D KS 1990) 130 F.R.D. 149, 152]
24   //
25   //
26   //
27   //
28   //

      JOINT PRETRIAL STATEMENT AND ORDER                   -18-                          Case No.: 16-CV-00945-BLF
 1   6.     Binding Effect of the Joint Pretrial Statement and Order
 2   The foregoing admissions having been made by the parties, and the parties having specified the
 3   foregoing issues of fact and law remaining to be litigated, this order shall supplement the pleadings and
 4   govern the course of trial of this action, unless modified to prevent manifest injustice.
 5   Dated: November 21, 2018                      Respectfully Submitted,
 6                                                 HADSELL STORMER & RENICK LLP
 7
                                                   By:     /s/ - Lori Rifkin
 8                                                        Dan Stormer
                                                          Lori Rifkin
 9                                                        Cindy Pánuco
                                                   Attorneys for Plaintiffs
10

11
     The foregoing admissions having been made by the parties, and the parties having specified the
12
     foregoing issues of fact and law remaining to be litigated, this order shall supplement the pleadings and
13
     govern the course of trial of this action, unless modified to prevent manifest injustice.
14
     Dated: November 21, 2018                      CHARLES J. McKEE
15                                                 County Counsel
16
                                                   By:     /s/ - Michael R. Philippi
17                                                        MICHAEL R. PHILIPPI
                                                   Attorneys for Defendant County of Monterey
18

19
     The foregoing admissions having been made by the parties, and the parties having specified the
20
     foregoing issues of fact and law remaining to be litigated, this order shall supplement the pleadings and
21
     govern the course of trial of this action, unless modified to prevent manifest injustice.
22
     Dated: November 21, 2018                      SHEUERMAN, MARTINI, TABARI, ZENERE & GARVIN
23
                                                   By:     /s/ - Alan L. Martini
24                                                        Alan L. Martini
                                                   Attorneys for Defendants California Forensic Medical
25                                                 Group, Inc. and Christina Kaupp
26
27

28

      JOINT PRETRIAL STATEMENT AND ORDER                   -19-                          Case No.: 16-CV-00945-BLF
 1                                           [PROPOSED] ORDER
 2          The Court, having reviewed the above JOINT PRETRIAL STATEMENT AND ORDER and
 3   good cause appearing, enters this Joint Pretrial Statement and Order as an Order of the Court, as
 4   modified by subsequent Orders of the Court.
 5          IT IS SO ORDERED.
 6

 7   Dated: February 6, 2019                                    _________________________________
                                                                 Honorable Beth Labson Freeman
 8
                                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      JOINT PRETRIAL STATEMENT AND ORDER                 -20-                         Case No.: 16-CV-00945-BLF
